TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                   NO. 03-21-00050-CV


                               The State of Texas, Appellant

                                              v.

                                     R. B. R., Appellee


               FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-EX-17-000142, THE HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellant has filed an unopposed motion to dismiss this appeal from a final order

denying an expunction petition. Having reviewed the record, we grant the motion and dismiss

the appeal.



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed on Appellant’s Motion

Filed: August 19, 2021